Citation Nr: 0921915	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-40 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1991 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

When this case was previously before the Board in May 2007, 
claims regarding evaluation of a right eye disability and of 
cutaneous sarcoidosis were resolved.  The issue referenced 
above was remanded to the RO, via the Appeals Management 
Center (AMC), for additional evidentiary development.  The 
matter has now been returned to the Board for further 
appellate consideration.


FINDING OF FACT

Despite being sent proper notification of scheduled testing 
necessary for rating his service-connected condition, the 
Veteran has repeatedly failed to report for all required 
tests in connection with VA examinations.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis is denied.  38 C.F.R. § 3.655 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented is 
solely one of statutory interpretation and/or the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Analysis

Regulations provide that in connection with a claim for 
increased evaluation, when entitlement to the benefit sought 
cannot be determined without a VA examination and a claimant 
fails to report for such examination without a showing of 
good cause, "the claim shall be denied."  38 C.F.R. § 
3.655(b) (emphasis added).

Here, the May 2007 Board remand informed the Veteran that the 
evidence of record was insufficient for adjudication 
purposes.  Although pulmonary function testing was 
accomplished at prior evaluations, findings relating to other 
measures of disability were lacking, such as the DLCO (SB), 
the maximum oxygen consumption with cardiorespiratory limit, 
or the presence of pulmonary hypertension or cor pulmonale.  
The case was remanded specifically to obtain an examination 
report that reflected complete and comprehensive testing.

The May 2007 remand also reiterated the August 2006 warning 
from the RO regarding the importance of appearing for any 
scheduled examination.  The Veteran was provided the full 
text of 38 C.F.R. § 3.655 in the August 2006 correspondence, 
and the May 2007 remand summarized the regulation, stating 
that the "consequences of a failure to report for a VA 
examination may include the denial of the claim."  This 
warning was repeated in a March 2008 correspondence informing 
the Veteran that a VA examination was being scheduled.

The record reflects that the AMC attempted to schedule the 
examination in March 2008, April 2008, and January 2009.  
Reports from the medical center dated in April 2008 and May 
2009 indicate that the Veteran repeatedly appeared for his 
physical examination, and then skipped the associated 
testing.  Doctors indicated that tests were rescheduled 
several times in attempt to accommodate the Veteran, to no 
avail.  The record contains documentation of the efforts 
taken to afford the Veteran the proper tests.  One such 
document reads as follows:  "Please note, our pulmonary 
services have bent over backwards to inform [the Veteran] of 
his appointments and to reschedule to his convenience." 
(March 2009 VA examination report.)  While at least one such 
incident of failing to report can be excused because it 
resulted from a scheduling error by VA, the other two 
occurrences are unexcused.  The Veteran has not shown good 
cause for the failures to report for testing, and the 
examiners have stated that the information and opinions 
requested by the Board cannot be provided in the absence of 
complete testing.

The Board can only consider the Veteran's failure to appear 
for complete pulmonary testing (testing which VA repeatedly 
told the Veteran was necessary and vital), to be a failure to 
report for examination.  The Veteran's lack of cooperation 
with the VA medical center, which tried very hard to 
accommodate him, has resulted in the waste of medical and 
judicial resources, and has resulted in the lack of an 
adequate record upon which to adjudicate his claim for 
increased evaluation.

The failure to report for an examination in connection with a 
claim for increase requires, as a matter of law, the denial 
of the claim.  See 38 C.F.R. § 3.655.  As the Veteran failed 
to report for examinations despite being amply warned of the 
consequences, his claim for increase must be denied.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


